Quillian, Chief Judge.
The defendant appeals his conviction for escape. Held:
1. The contention by defendant’s counsel that he was forced to trial without the statutory notice of arraignment (Code § 27-1401, as amended through Ga. L. 1977, pp. 1098,1104) is not sustained by the record. Furthermore, the record reveals that the defendant waived formal arraignment and pled not guilty.
2. The record fails to establish that the defendant was compelled to wear prison clothing during his trial. Moreover, since the defendant was on trial for escape no harm was shown. Krist v. State, 133 Ga. App. 197 (1) (210 SE2d 381). Accord, Wiggins v. Hopper, 235 Ga. 85 (1) (218 SE2d 826); Ingram v. State, 237 Ga. 613 (1) (229 SE2d 416).

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.